Title: To John Adams from Thomas Brand Hollis, 29 March 1790
From: Hollis, Thomas Brand
To: Adams, John



Dear Sir
London March 29. 1790.

I ought to have acknowledged the receipt of your favour before this but indeed it is not easy to get letters conveyd to you. if by private hands they often miscarry & the publick conveyance I do not much like.—The National assembly have regulated the post only one sou for a sheet of paper by this means intellects are not taxed & the produce not applied to support pride & Luxury but a free communication of sentiments is encouraged &c the citizens & their representatives correspond at no expence not fearing to have too much light.  may America enjoy the same advantages & preserve every means of communication of knowledge free & open & the Tyrants plea necessity never prevail with them to tax or licence any instrument or means of knowledge; paper pens wax ink or Types & it is the more incumbent on them when they recollect what they ‘owe,’ to publick schools & Universal reading, emancipation from Tyranny.
Your favor came by Captain Bernard who conveyed three Boxes of Books to Boston tho I have never heard from President Willard of the receipt.  therefore imagine his letter has miscarried which should be sorry for as it delays other matters intended for Boston.  The Martyr of humanity we have lost in the plains of Charsome Howard! I sent his Books of Lazzaretos and the D of Tuscanys code of criminal Law to induce some state in America to execute one or more of those plans which having been considerd half the trouble & expence of an ignorant builder is avoided.  & this to be done before any publick calamity of that kind affects them to which from the shameful permitted depredations of the Africans Pyrates & from your extended coast you are most liable to.
What a Supernatural event has taken place in Europe? Your manly exertions, resistance to Despotism & glorious insurrection have occasioned, & brought into execution this glorious emancipation of the world, for I cannot limit or contract its bounds, as it is now spreading through all quarters of the globe—we hear & have hopes of Mexico but all intelligence is prevented as much as possible from Spain regarding that quarter—we expect confirmation from the west of Jamaica.  Truth is abroad & cannot now be long concealed.
could imagination have conceived such a regeneration The hand of Providence seems to direct the whole but a few months since & the French nation had to Idea that the welfare & happiness of 30 millions of people were of more consequence & importance in the scale of beings than the Pride & Luxury of one man & that man a Tyrant—but thanks to heaven this truth is now Universally acknowledged & maintained by every Frenchman & from equal representation—results equal Laws, civil & religious liberty & where each directs the sword he wears an equal participation of the blessings of life evincing the unbounded goodness of the author of nature leading the generations of men to scenes of perpetual improvement & of endless being.  The assembly have laid open the India company &c but all their glorious acts must be known to you—but the subject runs away with me & I am lost in expectation of the immense good which will follow.
We have been engaged in endeavouring to repeal the text laws but the Church has taken the Alarm & the minister rejoicing has joined the clergy & we have been defeated, however the subject never was so well understood or discussed & will come with more force sometime hence—but the church does not know its own interest—every day the Aristocratical spirit shows its self & instead of profiting by the French government we are to be more strict & not relinquish or alter any the smallest matter least innovation should ensue from which we & you owe everything.
I have inclosed some tracts of the times which will inform you of what is going forward here.  Foxs speech was excellent—but the question became a matter of party & treated accordingly.
my best respects to Mrs. Adams whom I remember with affection & should be gratified with a line from her—I have inscribed one Pamphlet for her as I know her principles.  Farewell & remember him who esteems you sincerely  & is yours.
T Brand HollisI must think the French always had the end in view resentment & rage has had but a small part in their revolution for upon the most candid account not 400 persons have lost their lives & some of them notorious aggressors & others by accident the revenge was against the enormous oppression of the feudal tenures—&  how small a loss to the general good acquired & which will last having knowledge & truth for its basis.  The English will be the last to reform! the French refugees are acting the same part, but more diligent than the Americans did during the contest.
